UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1961



NEWPORT NEWS    SHIPBUILDING    AND   DRY   DOCK
COMPANY,

                                                          Petitioner,

          versus


ELEANOR   SEELY,  Widow   of  Luther  Seely;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-724-BRB)


Submitted:   April 9, 2004                     Decided:   May 7, 2004


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Hedrick, MASON, MASON, WALKER & HEDRICK, P.C.,
Newport News, Virginia, for Petitioner. Jennifer West Vincent,
PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C., Newport News, Virginia,
for Respondent Seely.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Newport News Shipbuilding and Dry Dock Company seeks

review of the Benefits Review Board’s decision and order affirming

the   administrative     law   judge’s    award   of   survivor’s      longshore

benefits pursuant to 33 U.S.C. §§ 901-45 (2000).             Our review of the

record    discloses     that   the   Board’s      decision    is     based   upon

substantial evidence and is without reversible error. Accordingly,

we affirm on the reasoning of the Board.           See Seely v. Newport News

Shipbuilding & Dry Dock Co., No. 02-724-BRB (BRB June 30, 2003).

We    dispense   with   oral   argument    because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -